  Exhibit 10.2

 

 

NOTE EXCHANGE AGREEMENT

 

THIS NOTE EXCHANGE AGREEMENT (this “Agreement”) is dated as of July 19, 2018,
between Aeon Global Health Corp., a Delaware corporation (the “Company”) and the
holders identified on the signature pages hereto (each, a “Holder” and
collectively, the “Holders”).

 

 Recitals

 

WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
hereby offers to the Holders the New Notes (as defined below), and the Holders
wish to purchase and acquire such New Notes in exchange for the surrender and
cancellation of one or more promissory notes presently held by the Holders, the
terms and conditions of which are set forth on the signature page to this
Agreement (the “Original Notes”) upon the terms and conditions set forth herein;
and

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereto hereby agree as follows:

 

1.      Defined Terms. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the New Note or Security Agreement (as defined
herein); and (b) the following terms have the meanings set forth in this
Section 1:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to: (i) the Holders’ obligations to surrender the Original
Note and (ii) the Company’s obligations to deliver the New Note have been
satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Consent Agreement” means that certain agreement entered into by certain of the
Senior Holders consenting to the issuance of the New Notes on the terms
contemplated hereby.

 

“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

1

--------------------------------------------------------------------------------

 

 

“New Note(s)” means the senior secured grid notes due, subject to the terms
therein, on June 30, 2020, as issued by the Company to the Holders hereunder, in
the maximum principal amount as stated on the face of the instrument evidencing
such loan and pursuant to which an amount of principal shall be deemed
outstanding on the date of issuance equal to the sum of (i) the principal amount
of the Original Note(s) held by such Holders, plus (ii) the accrued and unpaid
interest thereon, up to the Business Day immediately preceding the Closing Date,
which New Notes shall be in the form of Exhibit A attached hereto.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 4(d).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement Amendment” means an amendment to that certain Amended and
Restated Security Agreement dated as of March 20, 2017, as amended prior to the
date hereof (the “Security Agreement”), which provides for the inclusion of the
New Notes as a secured note under the terms of such Amended and Restated
Security Agreement.

 

“Prior Senior Notes” means those certain senior secured convertible notes, in
the aggregate principal amount of $3,049,651, of which the aggregate principal
amount of $2,545,199 was originally issued by the Company on March 20, 2017 and
the aggregate principal amount of $504,452 was originally issued by the Company
on March 27, 2018, in each case as such senior notes have been amended to date.

 

“Senior Holders” means the holders of the Prior Senior Notes.

 

“Transaction Documents” means this Agreement, the New Notes, the Security
Agreement Amendment, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

2.           Securities Exchange.

 

2.1        Exchange and Closing

 

(a)    Upon the following terms and subject to the conditions contained herein,
each Holder agrees to exchange from the Company the Original Note(s) and each
Holder shall deliver and surrender to the Company at its principal offices for
cancellation such Original Note(s) held by Holder, free and clear of any liens,
claims, charges, security interest or other legal or equitable Encumbrances in
exchange for a New Note with a maximum principal amount as set forth on such
Holder’s signature page to this Agreement. Upon satisfaction of the covenants
and conditions set forth in Sections 2.2 and 2.3, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur at the
offices of Company’s counsel or such other location and on such Business Day as
the parties shall mutually agree.

 

(b)    At Closing, the New Notes issued in exchange for cancellation of the
Original Notes shall be deemed the full and final consideration for the
cancellation of such Original Notes, and notwithstanding anything to the
contrary contained in the Original Notes or otherwise, the Company and Holders
hereby agree that upon the Closing: (i) the Company’s obligations under the
Original Notes held by Holder shall be deemed fully paid and satisfied; and (ii)
the Original Notes shall automatically terminate and have no further force and
effect (other than those specific provisions which pursuant to the terms and
provisions of the Original Notes which expressly survive termination). Further,
the Company and Holders hereby agree that upon the Closing the Company’s
obligations to Holders pursuant to any security agreements previously entered
into between the Company and Holder shall be modified to include the terms and
conditions of the Security Agreement Amendment entered into between the Company
and the Holders pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

(c)      Each Holder further agrees that it will write “PAID IN FULL” on the
original of the Original Notes surrendered to the Company pursuant to this
Agreement and initial such phrase and return the originally executed version of
the Original Notes to the Company. Notwithstanding the foregoing, however, in
the event the Holder does not inscribed the phrase “PAID IN FULL” on the
Original Notes, it hereby authorizes the Company’s agents and officers to write
such phrase on the Original Notes. In the event Holder has lost his, her or its
Original Notes, or such Original Notes were lost, stolen or destroyed, Holder
shall, instead of returning the Original Notes, execute and deliver to the
Company an affidavit of loss and indemnification undertaking (in a form
acceptable to the Company) with respect to such Original Notes and in which
instrument the Holder acknowledges that the Original Notes are cancelled and
paid in full.

 

2.2       Deliveries.

 

(a)      On or prior to the Closing Date (except as otherwise provided below),
the Company shall deliver or cause to be delivered to each Holder the following:
(i) this Agreement duly executed by the Company; (ii) the Security Agreement
Amendment, duly executed by the Company; (iii) a New Note registered in the name
of each Holder (such original New Note may be delivered within three Business
Days following Closing Date); (iv) an agreement executed by the landlord of the
premises in which the Company’s principal place of business is located pursuant
to which the landlord agrees to subordinate its security interest into certain
assets of the Company to the security interests to be granted to the Holder
pursuant to the Security Agreement Amendment; and (v) such other documents
relating to the transactions contemplated by this Agreement as the Holder or its
counsel may reasonably request.

 

(b)      On or prior to the Closing Date, each Holder shall deliver or cause to
be delivered to the Company, as applicable, the following: (i) this Agreement
duly executed by such Holder; (ii) the Security Agreement Amendment, duly
executed by such Holder; (iii) the Holder’s Original Note(s) (or an affidavit of
loss and indemnity undertaking with respect thereto, in a form reasonably
acceptable to the Company); and (iv) such other documents relating to the
transactions contemplated by this Agreement as the Company or its counsel may
reasonably request.

 

2.3       Closing Conditions.

 

(a)      The obligations of the Company hereunder in connection with the Closing
are subject to the satisfaction, or waiver by the Company, of the following
conditions: (i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Holders contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);
(ii) all obligations, covenants and agreements of the Holders required to be
performed at or prior to the Closing Date shall have been performed; (iii) the
delivery by the Holders of the items set forth in Section 2.2(b) of this
Agreement; (iv) that certain Settlement and Restructuring Agreement by and among
the Company, Peachstate Health Management LLC d/b/a AEON Clinical Laboratories
(“Peachstate”), and the former members of Peachstate included on the signature
page thereto (the “Settlement Agreement”) have executed the Settlement Agreement
and delivered it to the Company; and (v) the Company shall have received any
Required Approvals necessary to conduct the Closing.

 

(b)      The obligations of each Holder hereunder in connection with the Closing
are subject to the satisfaction, or waiver by such Holder, of the following
conditions: (i) the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein); (ii) all obligations, covenants
and agreements of the Company required to be performed at or prior to the
Closing Date shall have been performed; (iii) the Settlement Agreement by and
among the Company, Peachstate, and the former members of Peachstate included on
the signature page thereto have executed the Settlement Agreement and delivered
it to the Company; and (iv) the delivery by the Company of the items set forth
in Section 2.2(a) of this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

3.        Representations, Warranties and Covenants of Holders.  Each Holder
hereby makes the following representations and warranties to the Company, and
covenants for the benefit of the Company.

 

(a)    Due Organization and Authorization; Binding Agreement. If Holder is an
entity, such Holder is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. Holder has full right,
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
authorized, executed and delivered by Holder and (assuming due authorization,
execution and delivery by the Company) constitutes the valid and binding
obligation of Holder enforceable against Holder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(b)    No Conflicts. The execution, delivery and performance of this Agreement
by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Holder is a party or by which the Holder’s properties or assets are
bound; or (ii) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Holder or by which any
property or asset of the Holder are bound or affected, except, in each case, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect the Holder’s ability to perform its obligations under this
Agreement. No consent, approval, authorization or order of any person, entity,
court, administrative agency or governmental authority is required for the
execution, delivery or performance of this Agreement by the Holder.

 

(c)    Holder Status. At the time such Holder was offered the New Note, it was,
and as of the date hereof it is either: (i) an “accredited investor” as defined
in Rule 501(a) under the Securities Act; or (ii) a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act. Each Holder is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act. Each Holder has sufficient knowledge and experience in financial matters as
to be capable of evaluating the risks and merits of the transaction contemplated
hereby. Each Holder is able to bear the economic risk of its investment in the
New Notes for an indefinite period of time, is able to afford a complete loss of
such investment, and acknowledges that no public market exists for the New Notes
and that there is no assurance that a public market will ever develop for such
securities. The New Notes have not been registered under the Securities Act and,
therefore, cannot be sold unless subsequently registered under the Securities
Act or an exemption from such registration is available.

 

(d)     Information. Each Holder has reviewed, or has had the opportunity to
review, with the assistance of professional and legal advisors of its choosing,
all information (including all documents filed or furnished to the Commission by
the Company) relating to the business, finances and operations of the Company
and materials relating to the exchange transaction which have been requested by
such Holder. Such Holder has been afforded the opportunity to ask questions of
the Company and has had sufficient access to the Company necessary for such
Holder to decide to exchange its Original Notes for the New Notes in accordance
with this Agreement. Such Holder acknowledges that all of the documents filed by
the Company with the Commission under Sections 13(a), 14(a) or 15(d) of the
Exchange Act, that have been posted on the EDGAR site maintained by the
Commission are available to such Holder, and such Holder has not relied on any
statement of the Company not contained in such documents in connection with such
Holder’s decision to enter into this Agreement or any other Transaction Document
and to consummate the transactions contemplated hereby.

 

(e)     Certain Disqualification Events. Neither the Holder, nor any director,
executive officer, other member or officer of the Holder participating in the
transactions contemplated by this Agreement, any beneficial owner of 20% of more
of the Holder’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Holder in any capacity at the time of sale
(each a “Holder Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (3) (provided that the foregoing exception shall not be
available hereunder with respect to Rule 506(d)(2)(iv) for any Disqualification
Event of which the Company did not know as a result of the Holder’s failure to
disclose such Disqualification Event to the Company). Holder has exercised
reasonable care to determine: (i) the identity of each person that is a Holder
Covered Person; and (ii) whether any Holder Covered Person is subject to a
Disqualification Event.

 

4

--------------------------------------------------------------------------------

 

 

(f)     Own Account. Each Holder is and will be acquiring the New Notes for such
Holder’s own account, for investment purposes, and not with a view to any resale
or distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, such Holder does not agree to hold such New Notes for
any minimum or other specific term and reserves the right to dispose of the New
Notes at any time in accordance with federal and state securities laws
applicable to such disposition.

 

(g)     Restricted Securities. Each Holder understands that the New Notes
purchased hereunder are “restricted securities,” as that term is defined in the
Securities Act and the rules thereunder, have not been registered under the
Securities Act, and that such New Notes cannot be sold or transferred unless
they are first registered under the Securities Act and such state and other
securities laws as may be applicable or an exemption from registration under the
Securities Act is available (and then may be sold or transferred only in
compliance with such exemption and all applicable state and other securities
laws). Holder acknowledges that all certificates representing any of the New
Notes will bear a restrictive legend in a form as set forth below. Holder
further understands that except as provided in the Transaction Documents: (i)
the New Notes have not been and are not being registered under the Securities
Act or any state securities laws, must be held indefinitely and may not be
offered for sale, sold, assigned or transferred unless permitted in accordance
with the terms of such New Notes or the other Transaction Documents and: (A)
subsequently registered thereunder; (B) Holder shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such New Notes to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration; or (C) Holder
provides the Company with reasonable assurance that such New Notes can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the New Notes made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the New Notes under circumstances in which the seller
(or the Person (through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder; and (iii) except as set forth in the
Transaction Documents, neither the Company nor any other Person is under any
obligation to register the New Notes under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

(h)     Reliance on Representations. Each Holder understands that the New Notes
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of Holder to acquire the New
Notes. The Holder undertakes to immediately notify the Company of any change in
any statement or other information relating to the Holder which takes place
prior to the Closing time. No Person has made any written or oral
representations to the Holder that: (i) any Person will resell or repurchase the
New Note or (ii) as to the future price or value of the shares of Common Stock
of the Company.

 

(i)      No Brokers. The Holder has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with any of the transactions contemplated by this Agreement.

 

(j)      No General Solicitation. Each Holder acknowledges that the New Notes
were not offered to such Holder by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio; or (ii) any seminar or meeting to which such
Holder was invited by any of the foregoing means of communications.

 

5

--------------------------------------------------------------------------------

 

 

(k)     Representations Regarding Original Notes. Each Holder owns and holds,
beneficially and of record, the entire right, title, and interest in and to the
Original Note(s) held by it, free and clear of any and all pledges, liens,
security interests, mortgage, claims, charges, restrictions, options, title
defects or Encumbrances other than restrictions under the Securities Act and
other applicable federal and state securities laws. Holder has not, in whole or
in part, (x) assigned, transferred, hypothecated, pledged or otherwise disposed
of the Original Note(s) or its rights in such Original Note(s), or (y) given any
person or entity any transfer order, power of attorney or other authority of any
nature whatsoever with respect to such Original Note(s) which would limit the
Holder’s power to transfer the Original Note(s) hereunder. Holder has the sole
and unencumbered right and power to transfer and dispose of the Original
Note(s), and such Original Note(s) are not subject to any agreement, arrangement
or restriction with respect to the transfer of the Original Note(s), except for
this Agreement. No additional consideration for any purpose shall be due to
Holder at Closing, with respect to the Original Note(s), other than the New
Note. Upon delivery of the Original Note(s) to the Company for cancellation (as
contemplated by this Agreement), the Company will receive good and marketable
title to the Original Note(s), free and clear of all pledges, liens, security
interests, mortgage, claims, charges, restrictions, options, title defects or
Encumbrances. The Original Note(s) being surrendered by it for cancellation
pursuant to this Agreement represent all of the Original Note(s) of the Company
in which Holder owns any legal or beneficial interest. No Event of Default (as
defined in the Original Note(s) has been declared under the Original Note(s) and
no Event of Default exists or is continuing with respect to the Original
Note(s).

 

(l)      No Representations. No person or entity, other than the Company, has
been authorized to give any information or to make any representation on behalf
of the Company in connection with the offering of the New Notes, and if given or
made, such information or representations have not been relied upon by the
Holder as having been made or authorized by the Company.  The only
representations and warranties made by the Company in connection with the
transactions contemplated by this Agreement are those contained in this
Agreement, and the only information made available by the Company in connection
therewith is contained in this Agreement.

 

(m)     No Legal, Tax or Investment Advice.  Each Holder understands that the
tax consequences of the transactions contemplated by this Agreement are complex,
and accordingly such Holder represents and warrants that it understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to him, her or it in connection with this Agreement and the
transactions contemplated herein, constitutes legal, tax or investment
advice. Such Holder has consulted such legal, tax and investment advisors as he,
she or it, in his, her or its sole discretion, has deemed necessary or
appropriate in the circumstances. Such Holder is not relying on the Company or
any of its respective affiliates or agents, including its counsel and
accountants, for any tax advice regarding the tax consequences of the
transactions contemplated by this Agreement.

 

(n)     No Governmental Review. Such Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement in connection with the
transactions contemplated by this Agreement or the fairness or suitability of
the investment in the New Note nor have such authorities passed upon or endorsed
the merits of the New Note.

 

4.      Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to the Holders, and covenants for the benefit of the
Holders, as follows:

 

(a)     Due Organization. The Company has been duly incorporated and is validly
existing and in good standing under the laws of the state of Delaware, with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document; (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole; or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

6

--------------------------------------------------------------------------------

 

 

(b)      Due Authorization; Binding Agreement; No Conflicts. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the Required Approvals and except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

 

(c)      Validity of New Note. The New Note issued pursuant to this Agreement,
when delivered in exchange for the Original Note(s) in accordance with this
Agreement, will be the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).

 

(d)     Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) those that have previously been obtained; (ii) the filings required
pursuant to the Exchange Act; and (iii) such other filings with the Commission
as may be required under the Securities Act and such filings as are required to
be made under applicable state securities laws (collectively, the “Required
Approvals”).

 

5.            Other Agreements.

 

5.1      Transfer Restrictions.

 

(a)      The New Notes may only be disposed of in compliance with their terms
and with state and federal securities laws. In connection with any permissible
transfer of New Notes other than pursuant to an effective registration statement
or Rule 144, to the Company or to an Affiliate of a Holder, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred New Notes under the Securities Act. As a condition of any permitted
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights and obligations of a Holder under this
Agreement.

 

(b)      The Holders agree to the imprinting, so long as is required by this
Section 5.1, of a legend on the New Notes substantially in the following form:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS
AND MAY NOT BE SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF
COUNSEL THAT AN EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.

 

5.2      Waiver of Interest.  The Holder hereby irrevocably waives any and all
claims, demands, suits, actions, causes of action and rights whatsoever at law
or in equity, now existing or arising relating to any accrued and unpaid
interest on the Original Note(s) or any other agreement between the
parties.  The Holder hereby acknowledges and agrees that it shall not commence
or prosecute in any way, or cause to be commenced or prosecuted, any action in
any court relating to such accrued and unpaid interest.

 

7

--------------------------------------------------------------------------------

 

 

6.        Miscellaneous.

 

6.1      Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of laws principles thereof. Each party hereto
agrees that it shall bring any action, proceeding, suit, demand, or claim with
respect to any matter arising out of or related to this Agreement or the
transactions contained in or contemplated by this Agreement, exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (unless the Delaware Court of Chancery shall decline to accept
jurisdiction over a particular matter, in which case, in any Delaware state or
federal court within the State of Delaware) (such courts, collectively, the
“Delaware Courts”), and solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement (i)
irrevocably submits to the exclusive jurisdiction of the Delaware Courts, (ii)
waives any objection to laying venue in any such action or proceeding in the
Delaware Courts, (iii) waives any objection that the Delaware Courts are an
inconvenient forum or do not have jurisdiction over either party hereto, (iv)
agrees that service of process upon such party in any such action or proceeding
shall be effective if notice is given in accordance with Section 6.5 of this
Agreement, although nothing contained in this Agreement shall affect the right
to serve process in any other manner permitted by law and (v) agrees not to seek
a transfer of venue on the basis that another forum is more convenient.
Notwithstanding anything herein to the contrary, (A) nothing in this Section 6.1
shall prohibit any party from seeking or obtaining orders for conservatory or
interim relief from any court of competent jurisdiction and (B) each party
hereto agrees that any judgment issued by a Delaware Court may be recognized,
recorded, registered or enforced in any jurisdiction in the world and waives any
and all objections or defenses to the recognition, recording, registration or
enforcement of such judgment in any such jurisdiction.

 

6.2     Confidentiality.  Each Holder acknowledges and agrees that the existence
of this Agreement and the information contained herein and in the Exhibits
hereto (collectively, “Confidential Information”) is of a confidential nature
and shall not, without the prior written consent of the Company, be disclosed by
the Holder to any person or entity, other than the Holder’s personal financial
and legal advisors for the sole purpose of evaluating an investment in the
Company, and that it shall not, without the prior written consent of the
Company, directly or indirectly, make any statements, public announcements or
release to trade publications or the press with respect to the subject matter of
this Agreement.  Notwithstanding the foregoing, the Holder may use or disclose
Confidential Information to the extent the Holder is required by law to disclose
such Confidential Information, provided, however, that prior to any such
required disclosure, Holder shall give the Company reasonable advance notice of
any such disclosure and shall cooperate with the Company in protecting against
any such disclosure and/or obtaining a protective order narrowing the scope of
such disclosure and/or use of the Confidential Information.  The Holder further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company.  Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
the Holder shall not purchase or sell any securities of the Company, or
communicate such information to any other person.

 

6.3     Entire Agreement; Amendment and Waivers.  This Agreement constitutes the
entire understanding and agreement of the parties with respect to the subject
matter hereof and supersedes all prior and/or contemporaneous oral or written
proposals or agreements relating thereto all of which are merged herein.  This
Agreement may not be amended or any provision hereof waived in whole or in part,
except by a written amendment signed by all of the parties hereto. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

6.4      Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page was an original
thereof.

 

8

--------------------------------------------------------------------------------

 

 

6.5     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Business Day; (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day; (c) the second (2nd) Business Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service; or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

6.6     Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

 

6.7     Survival. All representations and warranties made by the Company and
each Holder will survive the execution of this Agreement and the Closing until
the first anniversary of the Closing Date, except for those representations and
warranties which speak as of a specific date. All covenants and other agreements
set forth in this Agreement shall survive the Closing for the respective periods
set forth therein and if no such period is specified until the first anniversary
of the Closing Date.

 

6.8     Specific Performance; Enforcement. Each of the parties hereto recognizes
and acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money damages, and therefore, each of the
parties hereto agrees that in the event of any such breach the aggrieved party
shall be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled at law or in equity. The parties agree that
they shall be entitled to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they may entitled at law or
in equity.

 

6.9     Assignment; Binding Effect; Benefits. This Agreement is not assignable
without the written consent of each of the other parties hereto. Subject to the
foregoing, the provisions of this Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, legal representatives,
successors and permitted assigns. Except as expressly stated elsewhere herein,
nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the parties or their respective successors or
assigns any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.

 

6.10     Independent Representation. Each Holder expressly represents and
warrants to the Company that (a) before executing this Agreement, said Holder
has fully informed himself or itself of the terms, contents, conditions and
effects of this Agreement; (b) said Holder has relied solely and completely upon
his or its own judgment in executing this Agreement; (c) said Holder has had the
opportunity to seek the advice of his or its own counsel and advisors before
executing this Agreement; (d) said Holder has acted voluntarily and of his or
its own free will in executing this Agreement; (e) said Holder is not acting
under duress, whether economic or physical, in executing this Agreement;
(f) this Agreement is the result of arm’s length negotiations conducted by and
among the parties; and (g) said Holder acknowledges that the law firm of Becker
& Poliakoff, LLP has been retained by the Company to prepare this Agreement as
legal counsel for the Company, that Becker & Poliakoff, LLP does not represent
any Holder in connection with the preparation or execution of this Agreement,
that such firm has not given any legal, investment or tax advice to any Holder
regarding this Agreement, and that such Holder has not relied upon any legal
advice except as provided by its own attorneys. Becker & Poliakoff, LLP is
expressly intended as a beneficiary of the representations and warranties of the
Holders contained in this Section 6.10.     

 

9

--------------------------------------------------------------------------------

 

 

6.11      Termination. If the Closing has not been consummated on or before July
31, 2018, this Agreement may be terminated (a) by any Holder (except where any
such Holder is in breach of this Agreement or has failed to perform or satisfy
any closing condition applicable to it), as to such Holder’s obligations
hereunder only and without any effect whatsoever on the obligations between the
Company and the other Holders, or (b) by the Company (except for any breach by
it or failure to perform or satisfy any closing condition applicable to it), by
written notice to the other parties; provided, however, that such termination
will not affect the right of any non-breaching party to sue or seek specific
performance for any breach by any other party (or parties).

 

6.12     Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement. In this Agreement, unless the context otherwise
requires: (i) words of the masculine or neuter gender will include the
masculine, neuter and/or feminine gender, and words in the singular number or in
the plural number will each include, as applicable, the singular number or the
plural number, (ii) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are
permitted by this Agreement, (iii) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation,” (iv) reference to any law means such law as amended,
modified codified or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder, (v) except as
otherwise indicated, all references in this Agreement to the words “Section,”
“Schedule” and “Exhibit” are intended to refer to Sections, Schedules and
Exhibits to this Agreement, (vi) the headings of the Sections of this Agreement
are for convenience only and in no way modify, interpret or construe the meaning
of specific provisions of this Agreement, (vi) the words “herein,” “hereto,” and
“hereby” and other words of similar import in this Agreement shall be deemed in
each case to refer to this Agreement as a whole and not to any particular
Section or other subdivision of this Agreement, (vii) any reference herein to
“dollars” or “$” shall mean United States dollars, (viii) any reference herein
to a Governmental Authority shall be deemed to include reference to any
successor thereto, and (ix) the specificity of any representation or warranty
contained herein shall not be deemed to limit the generality of any other
representation or warranty contained herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 

10

--------------------------------------------------------------------------------

 

 

[COMPANY SIGNATURE PAGE TO NOTE EXCHANGE AGREEMENT]

 

 

IN WITNESS WHEREOF, the Company and each Holder has caused this Agreement to be
executed on its behalf as of the date first written above.

 

AEON GLOBAL HEALTH CORP.

           

Address for Notice:

2225 Centennial Drive

Gainesville, GA 30504

Attn: Chief Financial Officer

     

/s/ 

Michael J. Poelking

 

 

 Fax:

   

Name: Michael J. Poelking 

Title:  Chief Financial Officer

 

           

 

With a copy to (which shall not constitute notice):

 

             

Becker & Poliakoff, LLP

45 Broadway, 17th Floor

New York, NY 10006

Attn: Michael A. Goldstein

Fax: 212-557-0295

           

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

11

--------------------------------------------------------------------------------

 

 

[HOLDER SIGNATURE PAGE TO NOTE EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Note Exchange Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:

 

Hanif A. Roshan

     

Signature of Authorized Signatory of Holder:

 

/s/ Hanif A. Roshan

     

Name of Authorized Signatory:

 

Hanif A. Roshan

     

Title of Authorized Signatory:

 

 

     

Email Address of Authorized Signatory:

 

sroshan@aeonglobalhealth.com

     

Facsimile Number of Authorized Signatory:

         

Social Security or Tax I.D. Number:

         

Address for Notices to Holder:

 

2225 Centennial Drive

   

Gainesville, GA 30504

                 

Address for Delivery of certificated Securities for Holder (if not same as
address for notices):

                     

 

 

Maximum Principal Amount of New Note to be Issued at Closing: $1,100,000.00

 

Principal Amount Outstanding on New Note as of Issuance Date: $784,612.00

 

Original Note(s) Owned by Holder and Issue Date (the “Original Note(s)”):

 

1.

Promissory Note originally issued March 20, 2017 in the Principal Amount of
$255,417.00.

 

2.

Promissory Note originally issued Mach 27, 2018 in the Principal Amount of
$504,452.00.

 

12

--------------------------------------------------------------------------------

 

 

[HOLDER SIGNATURE PAGE TO NOTE EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Note Exchange Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:

 

Optimum Ventures, LLC

     

Signature of Authorized Signatory of Holder:

         

Name of Authorized Signatory:

 

 /s/ Shawn Desai

     

Title of Authorized Signatory:

 

 Member

     

Email Address of Authorized Signatory:

 

 

     

Facsimile Number of Authorized Signatory:

         

Social Security or Tax I.D. Number:

         

Address for Notices to Holder:

 

2225 Centennial Drive

   

Gainesville, GA 30504

                 

Address for Delivery of certificated Securities for Holder (if not same as
address for notices):

                     

 

 

Maximum Principal Amount of New Note to be Issued at Closing: $900,000.00

 

Principal Amount Outstanding on New Note as of Issuance Date: $630,837.00

 

Original Note(s) Owned by Holder and Issue Date (the “Original Note(s)”):

 

1. Promissory Note originally issued March 20, 2017 in the Principal Amount of
$591,613.00.

 

13

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF NEW NOTE

 

 

14